Citation Nr: 0406476	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral plantar fascitis.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1991 to October 1999 with seven months prior inactive 
service.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

On VA examination in January 2003, the veteran gave a history 
of pain in both feet, which was initially diagnosed with heel 
spur and then plantar fascitis.  The veteran stated to the 
examiner that she continued to have pain in both her feet, 
especially upon waking in the morning, which started in her 
heels and went to the distal feet along the medial side.  The 
veteran further stated to the examiner that she had 
difficulty sleeping, and that after prolonged standing and 
walking the pain was worse at the end of the day.  The 
veteran stated to the examiner that her job required her to 
be on her feet a great deal.  

In three separate statements dated in November 2002, February 
2003, and April 2003, the veteran indicated that she had 
sought treatment at a VA medical center for her on-going foot 
pain, swelling of her feet, and that she was taking 
prescription medication, received cortisone shots, and wore 
leg braces and splints as methods of treatment.  The VA 
examiner noted in the January 2003 examination report that 
the veteran was favoring her right heel after having an 
injection.  There is no other evidence of these treatments 
associated with the claims file.

In order to complete the record, it is necessary to obtain 
any available post-service medical records, VA and private, 
as well as a comprehensive VA medical examination by an 
examiner who will review all of the pertinent evidence.  Any 
medical or lay opinions and observations that would indicate 
symptoms from the prescribed period should also be associated 
with the veteran's claims file.



Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

		2.  The veteran should be requested to 
identify all sources of medical treatment 
received from February 2000 to the 
present, and that she furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source she identifies.  
The veteran should again be asked to 
provide the full address and 
authorization to obtain records of her 
treatment for bilateral plantar fascitis 
and calcaneal spur.  Copies of the 
medical records from all sources she 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current condition of her bilateral foot 
disability.  In particular, the examiner 
should check for acquired flatfoot and 
address whether there is:  pronation; 
tenderness of the plantar surfaces; 
marked displacement; any degree of pain 
or spasm of the tendo achillis on 
manipulation; deformity; indication of 
swelling on use; callosities; or inward 
bowing; and, if so, whether these 
conditions could be improved by use of 
orthopedic shoes or appliances.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


